Vinton App. No. 06CA655, 2007~Ohio-5398. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Entry filed December 3, 2007:
“In a case involving multiple claims, is a judgment in the declaratory judgment action a final appealable order when the trial court finds that an insured is entitled to coverage, includes a Civ.R. 54(B) certification, but does not address the issue of damages?”
Lanzinger and Cupp, JJ., dissent.
The conflict cases are Baheshtaein v. Am. State Ins. Co., Montgomery App. No. 20839, 2005-Ohio-5907, Tinker v. Oldaker, Franklin App. Nos. 03AP-671 and 03AP-1036, 2004-Ohio-3316, and Walter v. Allstate Ins. Co., Summit App. No. 21032, 2002-Ohio-5775.
Sua sponte, cause consolidated with 2007-2150, Walburn v. Dunlap, Vinton App. No. 06CA655, 2007-Ohio-5398.